Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Greg (Cheng-Kang) Hsu on 6/15/22.

The application has been amended as follows:
Claim 1: 
A latch mechanism, comprising: a base assembly, wherein the base assembly has an accommodating cavity, and a wall surface of the base assembly formed an external surface on a first end of a fixing bracket, the wall surface has a first through hole and a second through hole which are respectively communicated with the accommodating cavity; a pressing assembly, which comprises a main body part, a button part and a bolt part, wherein the main body part is disposed in the accommodating cavity, and the button part and the bolt part are respectively disposed on the main body part; and a first elastic member, which is located in the accommodating cavity, wherein one end of the first elastic member abuts against an inner wall of the accommodating cavity and the other end of the first elastic member abuts against the main body part, the button part is disposed through the first through hole, the bolt part passes through the second through hole under a pressing force of the first elastic member, and the button part is able to drive the bolt part to retract into the second through hole; the main body part and the button part are separate structures; the button part is rotatable about an axis along the first through hole; two surfaces, that one is of the main body part and the other is of the button part, are facing each other, one of the two surfaces is provided with a groove, the other one of the two surfaces is provided with an unlocking protrusion, and in response to rotating the button portion, the unlocking protrusion is capable of moving into the groove so that the bolt part snaps into a bolt hole of a housing when the housing is rotated on a second end of the fixing bracket and covered the wall surface .
Claim 13:
An electronic device case, comprising a fixing bracket, two housings pivotally disposed on a first end of the fixing bracket, the two housings are respectively covered a top side and a bottom side of the fixing bracket;  and a latch mechanism, wherein the latch mechanism comprises: a base assembly, wherein the base assembly has an accommodating cavity, and a wall surface of the base assembly formed an external surface of the fixing bracket on a second end opposite to the first end, the wall surface has a first through hole and at least one [[a]] second through hole located on the top and bottom sides respectively, the first and second through holes two bolt groups, each of the two bolt groups comprises at least one [[a]] bolt part, wherein the main body part is disposed in the accommodating cavity, and the button part and the bolt parts are respectively disposed on the main body part; and a first elastic member, which is located in the accommodating cavity, wherein one end of the first elastic member abuts against an inner wall of the accommodating cavity and the other end of the first elastic member abuts against the main body part, the button part is disposed through the first through hole, each of the at least one bolt part passes through the at least one second through hole under a pressing force of the first elastic member, and the button part is able to drive each of the at least one bolt part to retract into each of the at least one second through hole; and wherein the base assembly is fixed on the fixing bracket, [[one]] each end of the two housings facing towards the base assembly has [[a]] at least one bolt hole, and each of the at least one bolt part of the two bolt groups of the latch mechanism is able to be inserted into each of the bolt at least one hole and locked the associated housing.
Claims 5, 14: (canceled) 
Claim 6: change “claim 5” to –claim 1--.


Allowable Subject Matter
Claims 1-4, 6-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: one end of the first elastic member abuts against an inner wall of the accommodating cavity and the other end of the first elastic member abuts against the main body part, the button part is disposed through the first through hole, the bolt part passes through the second through hole under a pressing force of the first elastic member, and the button part is able to drive the bolt part to retract into the second through hole; the main body part and the button part are separate structures; the button part is rotatable about an axis along the first through hole; two surfaces, that one is of the main body part and the other is of the button part, are facing each other, one of the two surfaces is provided with a groove, the other one of the two surfaces is provided with an unlocking protrusion, and in response to rotating the button portion, the unlocking protrusion is capable of moving into the groove so that the bolt part snaps into a bolt hole of a housing when the housing is rotated on a second end of the fixing bracket and covered the wall surface, as set forth in the combination of the independent claims.
With respect to claim 13, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: one end of the first elastic member abuts against an inner wall of the accommodating cavity and the other end of the first elastic member abuts against the main body part, the button part is disposed through the first through hole, each of the at least one bolt part passes through the at least one second through hole under a pressing force of the first elastic member, and the button part is able to drive each of the at least one bolt part to retract into each of the at least one second through hole; and wherein the base assembly is fixed on the fixing bracket,  each end of the two housings facing towards the base assembly has at least one bolt hole, and each of the at least one bolt part of the two bolt groups of the latch mechanism is able to be inserted into each of the bolt at least one hole and locked the associated housing, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Hsu (US 7184262 B2) in view of Kim (US 6115239 A), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841